Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	The following groups are claimed: 
	Group I, Claims 1-6 are drawn to determining gas flux based on gas concentration measurements. 
	Group II, Claims 7-13 are drawn to determining gas flux based on vertical statistical moment or vertical statistical distribution of the gas concentration. 
	Group III, Claims 14-26 are drawn to determining a flux of the gas plume based on the vertical wind speed profile and the plurality of vertical gas concentration profiles. 
	In the above groups of claims, the unity of invention is not present due to an absence of a single general inventive concept as illustrated by different “special technical features” (underlined) between the groups of claims.
	The common technical features in the groups above (collecting a plurality of gas concentration measurements, determining a wind velocity, determining a wind profile) do not represent a contribution over prior art as being anticipated by US 2017/0131207 (Lippert).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Cordray, Patent Agent, on 11/22/2022, a provisional election was made to prosecute the invention of Group I (Claims 1-6).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 7-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim, the limitation: “determining a plurality of range measurements while collecting the gas plume image; and generating the topographic map based on the plurality of range measurements” is indefinite as it is unclear what is the meaning of the term “range”. The Specification uses this term to describe multiple types of measurement ranges such as distance range (“range or distance to a surface of the environment 116 [0391]; “a range to a surface in the target area” [0641]), “a range of wavelength” [0461], “a range-finding system” [0571], laser sensitivity (“laser range” [10961]), etc. 
In addition, the feature “determining a plurality of range measurements” may be interpreted as performing measurements to establish sensitivity range of a lidar, for example, or simply performing measurements within the range.
For the purpose of a compact prosecution, the Examiner treated “determining a plurality of range measurements while collecting the gas plume image; and generating the topographic map based on the plurality of range measurements” as performing concentration measurements within sensitivity distance to surface while collecting the gas plume image and generating the topographic map based on the image. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bara J. Emran et al., “Low-Altitude Aerial Methane Concentration Mapping”, Remote Sens. 2017, 9, 823; pages 1-13, hereinafter ‘Emran’ (submitted in IDS dated 7/30/2020) in view of Archibald (US 2011/0213554), hereinafter ‘Archibald’. 

With regards to Claim 1, Emran discloses
A method comprising: collecting a gas plume image comprising a plurality of gas concentration measurements (we demonstrate our efforts to detect methane leaks and map methane concentrations using a laser-based portable methane sensor over a municipal landfill with a gas collection system, p.4; The UAV system shown in Figure 1 is a remote sensing device that measures methane concentration in vertical columns of air that can be mapped on a geographical map or an aerial image using GPS coordinates, p.4); determining a wind velocity associated with the region (Both flights were conducted on a day with low wind velocities, p.7) of flow; and determining a gas flux based on at least one of the gas concentration measurements located in the region of the flow and the wind velocity (The system uses the on-board GPS sensor to tag each reading with a GPS location, and then stores the measurements on-board. When the flight is completed, the methane concentration data recorded by the on-board microprocessor along with its GPS location are available to the user. The collected data can be transferred into most commercially available Geographic Information System (GIS) software programs for display purposes. We used Google Earth to display the results of the field measurements. The user can easily spot areas of high methane concentration referenced by their GPS coordinates, or relative to natural landmarks on the map. The general system architecture is shown in Figure 3. It shows the UAV and its on-board devices including autopilot, the laser sensor, data recorder, GPS sensor, and a microprocessor. The blue area represents the possible methane plume in the area of interest, p.6; the spatial distribution of the methane levels. For mapping purposes, a set of thresholds was used to color code the measured concentrations at four levels as shown in Table 5, p.8; Figs. 6, 7; flying in the morning when wind speeds are typically the lowest. This explains the good repetition of methane concentration measurements, p.11).
However, Emran is silent with regards to determining a region of unperturbed flow and corresponding features dependent on unperturbed flow.
Archibald discloses determining a region of unperturbed flow (measuring the concentration of a component of the atmosphere at one or more points along the pattern with the atmospheric component sensor to obtain concentration data; (c) obtaining supplementary data [0010]; Supplementary data is shown obtained in block 203. Supplementary date may comprise wind velocity data, position data, air temperature, barometric pressure, air radar altitude, wind turbulence intensity [0029]) and also measuring wind velocities of the region of interest (the emission measurement system may be equipped with an anemometer (wind velocity sensor) … a data logger combines the wind velocity measurements with the corresponding measurements from the atmospheric component sensor(s) and differential GPS [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emran in view of Archibald to consider/ account for turbulent intensity in the gas flux determination to select the optimal region for measuring gas flux in the unperturbed region to increase accuracy in quantifying gas leak rates or fluxes.  

With regards to Claim 3, Emran in view of Archibald discloses the claimed invention as discussed in Claim 1.
Emran additionally discloses determining the region of (unperturbed) flow is based on a topographic map of an environment associated with the gas plume (topographic map was used to design the flight plan for the UAV carrying the methane sensor, p.7; generating a methane concentration map for a small section of a landfill, p.10; a UAV could be used to map the spatial distribution of the methane even in areas of complex topography, p.11).

With regards to Claim 4, Emran in view of Archibald discloses the claimed invention as discussed in Claim 3.
In addition, Emran discloses determining a plurality of range measurements while collecting the gas plume image; and generating the topographic map based on the plurality of range measurements (remote sensing device that measures methane concentration in vertical columns of air that can be mapped on a geographical map or an aerial image using GPS coordinates, p.4; The algorithm quantifies the methane concentration in parts per million of methane multiplied by the distance between the UAV and the ground, p.5; Table 4, detection distance, p.6; the flight elevation was designed to be 25–30 m to reduce the interference of the rotors’ downwash with potential methane plumes near the ground... The detector measures methane concentration at various locations and registers the measurements with respect to GPS readings marking the UAV location. When the flight is complete, the data recorded by the on-board microprocessor along with the corresponding GPS locations are available to the user to analyze and display. Our successful test at municipal landfill served to prove our system for methane detection and mapping in the field, p.11).

With regards to Claim 5, Emran in view of Archibald discloses the claimed invention as discussed in Claim 1.
However, Emran does not specifically disclose determining the region of unperturbed flow is based on a distribution of the plurality of gas concentration measurements along a plume heading.
Archibald discloses distribution of the plurality of gas concentration measurements along a plume heading ([0053] FIG. 4 shows the concentration by volume data corresponding to the flight pattern shown in FIG. 3. The alternating symmetry of the larger pairs of peaks corresponds to the movement of the sensor in alternate directions through the dispersing gas plume from the land-fill source. These are very large signals .about.250 ppb greater than the then prevailing atmospheric background concentration; sensor measurement noise is .about.1 ppb.
[0054] FIG. 5 shows concentration data obtained from airborne measurements from a flight over a leaking gas pipeline in North-Africa. Independent ground surveys established that the leak was releasing .about.21 kg/hr of methane to the atmosphere. Applying the dispersion inversion routine to this, and other data, located the source to within 300 m and provided an estimated emission rate of 17 kg/hr.
[0055] FIG. 6 shows concentration data obtained from an aircraft flying over a naturally occurring gas seepage associated with a known hydrocarbon system within the area of the North-African survey. From this data it was possible to locate the sources of the emissions to .about.1 km resolution and quantify the peak emission fluxes as .about.75 kg/(hrkm.sup.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emran in view of Archibald to determine the region of unperturbed flow based on a distribution of the plurality of gas concentration measurements along a plume heading as a reliable surveying method of surveying large areas rapidly and reliably to highlight areas responsible for emitting selected gaseous species into the atmosphere (Archibald [0056]).

With regards to Claim 6, Emran in view of Archibald discloses the claimed invention as discussed in Claim 1.
In addition, Emran discloses based on the determined gas flux, evacuating an area, measuring an environmental hazard, locating a gas leak, determining a possible repair, conducting a repair, ensuring regulatory compliance, or combinations thereof (In this paper, we demonstrate our efforts to detect methane leaks and map methane concentration using a laser-based portable methane sensor over a municipal landfill with a gas collection system, p.4 detect potential locations where methane gas may be escaping from the landfill, p.7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Emran in view of Archibald, and further in view of Joseph Lippert et al. (US 2010/0131207).

With regards to Claim 2, Emran in view of Archibald discloses the claimed invention as discussed in Claim 1.
Emran also discloses considering vertical profile of gas flux (methane concentrations) (The UAV flies a preset flight path measuring methane concentrations in a vertical air column between the UAV and the ground surface, Abstract; sensing device …measures methane concentration in vertical columns of air that can be mapped on a geographical map or an aerial image using GPS coordinates, p.4).
Emran is silent about determining a vertical statistical moment or vertical distribution of the gas plume associated with the region of unperturbed flow; determining a vertical wind speed profile associated with the region of unperturbed flow; and determining the gas flux based on the vertical statistical moment or vertical distribution and the vertical wind speed profile.
Archibald discloses determining a vertical statistical moment or vertical distribution of the gas plume associated with the region of unperturbed flow (applying corrections derived from the statistics of the measured component concentrations and sensor position data [0032]), determining a vertical wind speed profile associated with the region of unperturbed flow (The width .sigma..sub.w and height .sigma..sub.h of the Gaussian plume are obtained from the variabilities of the horizontal and vertical wind components as measured over a suitably chosen averaging time [0035]; Supplementary date may comprise wind velocity data, position data, air temperature, barometric pressure, air radar altitude, wind turbulence intensity, surface albedo, sensible heat, surface air temperature, humidity, solar insolation, atmospheric boundary layer height, Monin Obhukov length scale, and tidal state [0029]).
Lippert discloses vertical distribution of the gas plume (a gas concentration value multiplied by a height dimension extending from the aircraft to the in-plume area [0121]) and vertical profile of wind speed (map the cross-plume path concentration profile [0053]; vertical profile of the horizontal wind [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emran in view of Archibald, and further in view of Lippert to determine a vertical statistical moment or vertical distribution of the gas plume associated with the region of unperturbed flow; determining a vertical wind speed profile associated with the region of unperturbed flow; and determining the gas flux based on the vertical statistical moment or vertical distribution and the vertical wind speed profile because shifts in wind speed and direction result in an ever-changing plume of gas from a site (Lippert [0091]) and accounting for these factors predictably influence accuracy of gas flux determination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chris W. Rella (US 2015/0059444) discloses obtaining gas concentration images (i.e., concentration vs. position data) in a cross section through a gas plume while accounting for wind speed and direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863